Per curiam.
On May 7, 1971, petitioner was tried and convicted on 23 counts under 8 indictments for violations of the Uniform Narcotic Act, the Georgia Drug Abuse Control Act, forgery, conspiracy and 2 misdemeanors. His sentences totaled 40 years. The trial judge directed that certain of the sentences should run concurrently and *409others consecutively so that the total time to be served by petitioner was 15 years. None of the sentences alone exceeded 3 years. Petitioner contends the trial court was without authority to order any of said sentences to run consecutively and that all of the sentences run concurrently since the jury did not specify otherwise. He states that he has served his time and is entitled to be released. The trial court denied the petition and remanded the prisoner to the custody of the warden. Held:
Submitted May 10, 1974
Decided June 18, 1974.
M. Francis Stubbs, for appellant.
Arthur K. Bolton, Attorney General, David L. G. King, Jr., Assistant Attorney General, for appellee.
Under the decisions of this court in Wade v. State, 231 Ga. 131 (200 SE2d 271) and Gandy v. State, 232 Ga. 105 (205 SE2d 243), the judgment is reversed.

Judgment reversed.


All the Justices concur, except Nichols, P. J., Undercofler and Hall, JJ., who dissent.